 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 RYAN REZAEI (CABN 285133)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7534
 7        FAX: (415) 436-7234
          ryan.rezaei@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 19-CR-008-CRB-TSH
                                                      )
14           Plaintiff,                               ) [PROPOSED] ORDER DETAINING DEFENDANT
                                                      ) PRIOR TO TRIAL
15      v.                                            )
                                                      )
16   JOSEPH ROMERO,                                   )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The Court held a detention hearing in the above-captioned matter on January 29, 2019. Before
20 the hearing, pretrial services prepared and provided to the parties a report which included, among other

21 things, the defendant’s criminal history. Also, the parties gave oral argument.

22           Upon consideration of the pretrial services report and the proffers and arguments of the parties,
23 the Court finds by clear and convincing evidence that no condition or combination of conditions will

24 reasonably assure the safety of the community. The Court finds particularly troubling the defendant’s

25 gang ties and his recent felony convictions, including his November 2018 conviction for assault with a

26 deadly weapon resulting in a 24-month prison sentence. Accordingly, the Court orders the defendant

27 detained pending trial.

28           This Order supplements the Court’s findings at the detention hearing and serves as written

     [PROPOSED] ORDER OF DETENTION                    1
     19-CR-008-CRB-TSH
 1 findings of fact and statement of reasons, as required by 18 U.S.C. § 3142(i).

 2            The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

 3 whether to detain a defendant pending trial. In reaching its decision, the Court considers the following

 4 factors:

 5            (1)    the nature and seriousness of the offense charged;

 6            (2)    the weight of the evidence against the person;

 7            (3)    the history and characteristics of the person including, among other considerations,

 8                   employment, past conduct and criminal history, and record of court appearances; and

 9            (4)    the nature and seriousness of the danger to any person or the community that would be

10                   posed by the person’s release.

11 18 U.S.C. § 3142(g).

12            In considering the pretrial services report and the arguments of the parties, the Court finds that

13 no combination of conditions can reasonably assure the safety of the community, as referenced above.

14            Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS HEREBY ORDERED THAT:

15            (1) defendant is committed to the custody of the Attorney General for confinement in a

16 corrections facility;

17            (2) defendant be afforded reasonable opportunity for private consultation with his counsel; and

18            (3) on order of a court of the United States or on request of an attorney for the government, the

19 person in charge of the corrections facility in which Defendant is confined shall deliver defendant to an

20 authorized Deputy United States Marshal for the purpose of any appearance in connection with a court

21 proceeding.

22            This Order is without prejudice to reconsideration at a later date if circumstances materially

23 change.

24

25 IT IS SO ORDERED.

26                     31
              January ______, 2019                                  _______________________________
                                                                    HON. THOMAS S. HIXSON
27                                                                  United States Magistrate Judge
28

     [PROPOSED] ORDER OF DETENTION                      2
     19-CR-008-CRB-TSH
